DETAILED ACTION
Claims 1, 2 and 4-8 are allowed.
 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant's claim under CN202010502598 filed on 6/5/2020.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The totality of limitations overcome any prior art or reasonable combination of art. The closest prior art is the Hua et al Reference (US 2020/0226392 A1).
Hua teaches a plurality of images containing at least one thin object to be detected are obtained. A plurality of edges are extracted from the plurality of images, and respective depths of the plurality of edges are determined. In addition, the at least one thin object contained in the plurality of images is identified based on the respective depths of the plurality of edges, the identified at least one thin object being represented by at least one of the plurality of edges. The at least one thin object is an object with a significantly small ratio of cross-sectional area to length. FIG. 4, a plurality of input images 102 obtained by the system 400 are a plurality of continuous frames in a video captured by a moving stereo camera. The stereo camera capturing the plurality of input images 102 may include at least a first camera (e.g., a left camera) and a second camera (e.g., a right camera). Finding a correspondence between each pair of images captured by the calibrated stereo camera, a disparity map describing disparity information between the two images according to the principle of triangulation. The disparity map and the depth map may be convertible to each other. As stated above, the depth of each edge pixel may be represented as a Gaussian distribution (namely, mean and variance of depth values). Assume that the depth of a certain edge pixel is d and the variance is a, a stereo disparity value u associated with the edge pixel may be determined as: u=Bfd, where B represents a distance between optical centers of the first camera and the second camera, and f represents a focal distance of the stereo camera (the focal distance of the first camera is usually the same as the focal distance of the second camera). Similarly, a disparity variance associated with the edge pixel is σu=Bfσ (see Hua Abstract, [0062] and [0067]).

The following is an examiner's statement of reasons for allowance: neither Hua, nor other relevant art or combination of relevant art, teaches a method for calibrating a binocular camera, comprising: S2 of extracting a plurality of feature points from an image set 1 and an image set 2 taken at two points separated from each other by a predetermined distance (s); S3 of fitting Gaussian distribution parameters of each feature point, and extracting an expected value as a theoretical disparity; S4 of selecting a common feature point amongst the plurality of feature points, and calculating a first theoretical distance (Z1) and a second theoretical distance (Z2) of the common feature point; S5 of performing Gaussian fitting on a difference between the theoretical distances Z1 and Z2 of the common feature point (∆=Z1-Z2), and extracting a variance (σ2) as an evaluation index; S6 of determining whether the evaluation index is smaller than a threshold, terminating the calibration when the evaluation index is smaller than the threshold, or proceeding to S7 when the evaluation index is not smaller than the threshold; and S7 of adjusting posture parameters of the binocular camera, and returning to S3z wherein S3 comprises: S31 of calculating a disparity of each feature point with respect to each image in the image set 1; S32 of performing statistical analysis on the disparities in the predetermined quantify of frames with respect to each feature point to acquire a Gaussian fitting model; S33 of selecting the expected value of the Gaussian fitting model as the theoretical disparity of the feature point; S34 of repeating S31 to S33 with respect to each feature point in the image set 1 to acquire the theoretical disparities of all the feature points in the image set 1; and S35 of repeating S31 to S34 with respect to the image set 2 to acquire theoretical disparities of all the feature points in the image set 2.

The following is an examiner's statement of reasons for allowance: neither Hua, nor other relevant art or combination of relevant art, teaches a method for calibrating a binocular camera, comprising: S1 of taking the image set 1 and the image set 2 at the two points separated from each other by a predetermined distance (s), S2 of extracting a plurality of feature points from an image set 1 and an image set 2; S3 of fitting Gaussian distribution parameters of each feature point, and extracting an expected value as a theoretical disparity; S4 of selecting a common feature point, and calculating a first theoretical distance (Z1) and a second theoretical distance (Z2) of the common feature point; S5 of obtaining an evaluation index, which comprises: S51 of calculating a difference between the first theoretical distance (Z1i) and the second theoretical distance (Z21) of each selected common feature point according to a formula ∆i= Z1t - Z2j ; and S52 of performing the Gaussian fitting on the difference (∆i) between the theoretical distances of each selected common feature point to acquire Gaussian distribution with the expected  value (a) being equal to the predetermined distance (s), and extracting the variance (σ2) as the evaluation index, S63/8Appl. No.: 17/123,999 of determining whether the evaluation index is smaller than a threshold, terminating the calibration when the evaluation index is smaller than the threshold, or proceeding to S7 when the evaluation index is not smaller than the threshold; and S7 of adjusting posture parameters of the binocular camera, and returning to S3.

The following is an examiner's statement of reasons for allowance: neither Hua, nor other relevant art or combination of relevant art, teaches a memory device storing therein a plurality of instructions, wherein the instructions are loaded and executed by a processor so as to perform the following steps: S2 of extracting feature points from an image set 1 and an image set 2 taken at two points separated from each other by a predetermined distance (s); S3 of fitting Gaussian distribution parameters of each feature point, and extracting an expected value as a theoretical disparity; S4 of selecting a common feature point, and calculating a first theoretical distance (Z1) and a second theoretical distance (Z2) of the common feature point; S5 of performing Gaussian fitting on a difference between the theoretical distances of the common feature point (∆=Z1-Z2), and extracting a variance (σ2) as an evaluation index; S6 of determining whether the evaluation index is smaller than a threshold, if yes, terminating the calibration, and otherwise, proceeding to S7; and S7 of adjusting posture parameters of the binocular camera, and returning to S3, wherein S3 comprises: S31 of calculating a disparity of each feature point with respect to each image in the image set 1; S32 of performing statistical analysis on the disparities in the predetermined quantity of frames with respect to each feature point to acquire a Gaussian fitting model; S33 of selecting the expected value of the Gaussian fitting model as the theoretical disparity of the feature point; S34 of repeating S31 to S33 with respect to each feature point in the image set 1 to acquire the theoretical disparities of all the feature points in the image set 1; and S35 of repeating S31 to S34 with respect to the image set 2, to acquire theoretical disparities of all the feature points in the image set 2.

The following is an examiner's statement of reasons for allowance: neither Hua, nor other relevant art or combination of relevant art, teaches a vehicle with a binocular camera, comprising a processor configured to execute a plurality of instructions, and a memory device storing therein the 4/8Appl. No.: 17/123,999 Reply to Office Action of January 28, 2022 plurality of instructions, wherein the instructions are loaded and executed by the processor so as to perform the following steps: S2 of extracting feature points from an image set 1 and an image set 2 taken at two points separated from each other by a predetermined distance (s); S3 of fitting Gaussian distribution parameters of each feature point, and extracting an expected value as a theoretical disparity; S4 of selecting a common feature point, and calculating a first theoretical distance (Z1) and a second theoretical distance (Z2) of the common feature point; S5 of obtaining a variance (σ2) as an evaluation index, which comprises: S51 of calculating a difference between the first theoretical distance (Z1i) and the second theoretical distance (Z2) of each selected common feature point through a formula A= Z1 - Z2j ; and S52 of performing the Gaussian fitting on the difference (∆) between the theoretical distances of each selected common feature point to acquire Gaussian distribution with the expected value (∆c) being equal to the predetermined distance (s), and extracting the variance (62) as the evaluation index; S6 of determining whether the evaluation index is smaller than a threshold, if yes, terminating the calibration, and otherwise, proceeding to S7; and S7 of adjusting posture parameters of the binocular camera and returning to S3.


The various claimed limitations mentioned in the claims are not taught or suggested by the prior art taken either singly or in combination, with emphasis that it is each claim, taken as a whole, including the interrelationships and interconnections between various claimed elements that make them allowable over the prior art of record.
Therefore, the independent claims 1, 5, 6, 7 are allowed. Claims 2, 4, 8 are allowable as they are dependent off the independent claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIR SHAHNAMI whose telephone number is (571)270-0707.  The examiner can normally be reached on Monday - Friday 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on 571-272-7383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AMIR SHAHNAMI/Primary Examiner, Art Unit 2483